

116 HR 3582 IH: To amend title 38, United States Code, to expand the scope of the Advisory Committee on Minority Veterans, and for other purposes.
U.S. House of Representatives
2019-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3582IN THE HOUSE OF REPRESENTATIVESJune 27, 2019Mr. Pappas introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to expand the scope of the Advisory Committee on Minority
			 Veterans, and for other purposes.
	
 1.Expansion of scope of Advisory Committee on Minority VeteransSection 544(d) of title 38, United States Code, is amended— (1)in paragraph (4), by striking ; or and inserting a semicolon;
 (2)in paragraph (5), by striking the period at the end and inserting ; or; and (3)by adding at the end the following new paragraph:
				
 (4)lesbian, gay, bisexual, or transgender.. 